TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00268-CR




Billy Moore, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
NO. 679565, HONORABLE ELISABETH A. EARLE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Appellant Billy Moore’s motion for new trial was granted by the trial court on June
3, 2005.  This appeal is dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed
Filed:   July 13, 2005
Do Not Publish